                       2:20-cv-02312-CSB-EIL # 1         Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LELYNE EDENS AS SPECIAL                            )
ADMINISTRATOR OF THE ESTATE OF                     )
CALEB MICHAEL JOYNER, DECEASED,                    )
                                                   )
                      Plaintiff,                   )
                                                   )
               vs.                                 ) Court No.:
                                                   )
OLIGHT USA,                                        )
BATTERIES PLUS HOLDING                             )
CORPORATION, &                                     )
ASCENT BATTERY SUPPLY, LLC.                        )
                                                   )
                      Defendants.                  )

                                         COMPLAINT

         NOW COMES the Plaintiff, Lelyne Edans as Special Administrator of the Estate of

Caleb Michael Joyner, deceased, by and through the Law Offices of Robert A.

Montgomery, and here by complain of the Defendant’s and each of them, pleading

hypothetically and in the alternative, Plaintiff states as follows:

                                   JURISDICTION AND VENUE

         1.    This Honorable Court has original jurisdiction over this action under 28

U.S.C. ''1331 and 1332, resulting from the diversity of citizenship of the parties

and the amount in controversy exceeding $75,000.00, exclusive of interest and

costs.

         2.    This Honorable Court has proper venue over this matter under 28

U.S.C. '1391(b), resulting from the complained of incident causing death occurring

within Kankakee County, Illinois, which is located within this Judicial District.
                        2:20-cv-02312-CSB-EIL # 1         Page 2 of 19




                                            THE PARTIES

       3.      Plaintiff, LeLyne D. Edens, is a citizen of the State of Indiana and County of

Hendricks.

       4.      Prior to his death, and on the date of the occurrence giving rise to this

lawsuit, Caleb Michael Joyner, was a citizen of the State of Indiana whose death occurred

as a result of an incident that took place in the State of Illinois, County of Kankakee, which

is located within this Judicial District.

       5.      Defendant, Olight USA, is a corporation, incorporated in the State of Georgia

with its principal place of business at 2150 NW Parkway SE, Marietta, Georgia 30067.

       6.      Defendant, Batteries Plus Holding Corporation, is a corporation, incorporated

in the State of Georgia with its principal place of business at 1180 Peachtree Street,

Atlanta, Georgia, 30309.

       7.      Defendant, Ascent Battery Supply, LLC, is a corporation, incorporated in the

State of Wisconsin with its principal place of business at 1325 Walnut Ridge Drive,

Hartland, Wisconsin 53029.

                                        ALLEGATIONS

       8.      The Olight T20 New Tactical 380 Lumen XP-G2 LED Flashlight (hereinafter

the “Olight flashlight”) is a handheld flashlight which measures approximately 5 x 0.8 x 0.8

inches and weighs approximately 2.08 ounces.

       9.      The Olight flashlight requires two lithium metal batteries in order to operate.

       10.     Prior to the incident at issue, the Olight flashlight was sold online at

Amazon.com and other online retailers.

       11.     Mr. Joyner owned and used the above-described Olight flashlight model for
                          2:20-cv-02312-CSB-EIL # 1     Page 3 of 19




several years.

       12.    Mr. Joyner’s Olight flashlight was powered by two Nuon brand batteries

manufactured and sold by Batteries Plus.

       13.    On the evening of November 6, 2017, Mr. Joyner pulled into the parking lot of

Lowe’s home improvement store in Bradley, Illinois to inspect his vehicle for possible

problems.

       14.    Mr. Joyner began inspecting his vehicle underneath the automobile’s hood

and subsequently placed his Olight Flashlight in his mouth.

       15.    Shortly thereafter, the Nuon batteries inside the Olight Flashlight exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat.

       16.    The explosion caused fatal injuries which led to Mr. Joyner’s death at

approximately 8:30 p.m. on November 8, 2017.

       17.    Had the Nuon battery inside the Olight Flashlight used by Caleb Michael

Joyner not exploded, Caleb Michael Joyner would not have received fatal injuries and

would not suffered a wrongful death.

       18.    As a proximate result of one or more of the below mentioned negligent acts

and/or omissions of the Defendant, Caleb Michael Joyner received fatal injuries ultimately

resulting in his death.

       19.    As a direct and proximate result of the wrongful acts or omissions of the

Defendants, as below mentioned allegations, Caleb Michael Joyner has been caused to

suffer pain, disfigurement, and death. He became indebted and liable for medical and

hospital expenses all due to the negligence of the Defendants. Additionally, the

Defendants’ negligence resulted in Caleb Michael Joyner’s wrongful death.
                       2:20-cv-02312-CSB-EIL # 1      Page 4 of 19




       20.    That by reason of the premises, and as a direct and proximate result of the

foregoing misconduct of the Defendant, The Estate of Caleb Michael Joyner became liable

for sums of money for medical care and hospital care and attention in endeavoring to be

cured of the injuries caused by said occurrence and funeral expenses.

       21.    LeLyne Edens, as Special Administrator of the Estate of Caleb Michael

Joyner, brings this action pursuant to the Illinois Wrongful Death Act, 740 ILCS 180-1, et

seq.

       22.    That Plaintiff, LeLyne Edens, in capacity as Special Administrator of The

Estate of Caleb Michael Joyner, deceased, brings this cause of action to recover for the

wrongful death of Caleb Michael Joyner which includes loss of society, service, love

affection and companionship sustained by Caleb Michael Joyner’s children and natural

heirs as a result of Caleb Michael Joyner’s death, and funeral expenses and costs of the

administration and attorney fees.

        23.   That the Estate of Caleb Michael Joyner’s heirs and next-of-kin suffered

pecuniary losses and loss of society, support, compassion, affection and companionship

as a result of the wrongful death of Estate of Caleb Michael Joyner.

                FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                                NEGLIGENCE

       1-23. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 23 of the Complaint with the same force and effect as if

more fully set forth herein.

       24.    Defendants, Olight USA, Batteries Plus Holding Corporation, and Ascent

Battery Supply, LLC (hereafter collectively referred to as “Defendants”), owed a duty to

design, manufacture, label, market, distribute, and supply and/or sell a product like the
                       2:20-cv-02312-CSB-EIL # 1        Page 5 of 19




Olight Flashlight and Nuon batteries in such a way as to avoid harm to persons upon whom

it was used, including Caleb Michael Joyner or to refrain from such activities following

knowledge and/or constructive knowledge that such product is harmful to persons upon

whom it is used.

       25.    Defendants owed a duty to warn of the hazards and dangers associated with

the use of its product, the Olight Flashlight and Nuon batteries, for consumers such as

plaintiff herein, so as to avoid harm.

       26.    Defendants, acting by and through their authorized divisions, subsidiaries,

agents, servants, and employees, were guilty of carelessness, recklessness, negligence,

gross negligence and willful, wanton outrageous and reckless disregard for human life and

safety in manufacturing, designing, labeling, marketing distributing, supplying and/or selling

and/or placing into the stream of commerce, battery products, including the Olight flashlight

Nuon batteries, both generally, and in the following particular respects:

       a.     Failing to conduct adequate and appropriate testing of consumer
              battery products, specifically including, but not limited to, flashlights
              and battery products used to power flashlights;

       b.     Putting flashlight and battery products on the market without first
              conducting adequate testing to determine possible hazards;

       c.     Putting flashlight and battery products on the market without adequate
              testing of their dangers to humans;

       d.     Failing to recognize the significance of their own and other testing of,
              and information regarding, flashlight and battery products, which
              testing evidenced such products potential harm to humans;

       e.     Failing to respond promptly and appropriately to their own and other
              testing of, and information regarding flashlight and battery products,
              which indicated such products potential harm to human;

       f.     Failing to promptly and adequately warn of the potential of the
              flashlight and battery products to be harmful to humans;
              2:20-cv-02312-CSB-EIL # 1         Page 6 of 19




g.   Failing to properly, appropriately, and adequately monitor the post-
     market performance of flashlight and battery products and such
     products’ effects on consumers;

h.   Concealing from the public their full knowledge and experience
     regarding the potential that battery products are harmful to humans;

i.   Promoting, marketing, advertising and/or selling flashlight and battery
     products for use by consumers given their knowledge and experience
     of such products’ potential harmful effects;

j.   Failing to withdraw flashlight and battery products from the market,
     restrict their use and/or warn of such products’ potential dangers,
     given their knowledge of the potential for its harm to humans;

k.   Failing to fulfill the standard of care required of a reasonable, prudent,
     manufacturer and distributor of flashlight and battery products;

l.   Placing and/or permitting the placement of the flashlight and battery
     products into the stream of commerce without warnings of the
     potential for said products to be harmful to humans and/or without
     properly warning of said products’ dangerousness;

m.   Failing to disclose to the public in an appropriate and timely manner,
     facts relative to the potential of the flashlight and battery products to
     be harmful to humans;

n.   Disregarding the safety of users and consumers of flashlight and
     battery products, including plaintiff herein, under the circumstances by
     failing adequately to warn of said products’ potential harm to humans;

o.   Disregarding the safety of users and consumers flashlight and battery
     products, including plaintiff herein, under the circumstances by failing
     to withdraw said products from the market and/or restrict their usage;

p.   Disregarding publicity, government and/or industry studies,
     information, documentation and recommendations, consumer
     complaints and reports and/or other information regarding the hazards
     of the flashlight and battery products and their potential harm to
     humans;

q.   Failing to exercise reasonable care in informing consumers regarding
     the flashlight and battery products about their own knowledge
     regarding said products’ potential harm to humans;
                       2:20-cv-02312-CSB-EIL # 1        Page 7 of 19




       r.     Failing to remove flashlight and battery products from the stream of
              commerce;

       s.     Failing to test flashlight and battery products properly and/or
              adequately so as to determine its safety for use;

       t.     Promoting the flashlight and battery products as safe and/or safer
              than other comparative battery products;

       u.     Promoting the flashlight and battery products on websites aimed at
              creating user and consumer demand;

       v.     Failing to conduct and/or respond to post-marketing surveillance of
              complications and injuries; and

       w.     Failing to use due care under the circumstances.

       27.    Due to the aforesaid acts omissions, and condition of the Olight flashlight and

Nuon batteries used by Caleb Michael Joyner, Defendants are liable to Plaintiff for the

forgoing injuries, loses and damages.

       28.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants.

       29     By reason of the foregoing, Plaintiff demands judgment against each

Defendant, individually, jointly and severally for compensatory damages as well as for

punitive damages, attorney’s fees and all such other and further relief as the Court deems

proper.

              SECOND CAUSE OF ACTION ON BEHALF OF PLAINTIFF
               (STRICT PRODUCTS LIABILITY – DEFECTIVE DESIGN)

       1-29. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 29 of the Complaint with the same force and effect as if

more fully set forth herein.

       30.    Defendants’ Olight flashlight and Nuon batteries were expected to, and did,
                       2:20-cv-02312-CSB-EIL # 1        Page 8 of 19




reach the intended consumers, handlers, and persons coming into contact with the product

without substantial change in the condition in which they were researched, designed

developed, tested, manufactured, packaged, labeled, marketed, advertised, promoted,

distributed, sold and/or made available by Defendants.

       31.    Defendants’ Olight flashlight and Nuon batteries were defective in design or

formulation in that they were not reasonably fit, suitable or safe for their intended purpose

and/or their foreseeable risks exceed the benefits associated with their design.

       32.    Defendants’ Olight flashlight and Nuon batteries were defective in design or

formulation in that they lacked efficacy, posted a greater likelihood of injury and were more

dangerous than other available surgical treatment options indicated for the same

conditions and uses, including those discussed above.

       33.    Defendants’ Olight flashlight and Nuon batteries were defective in design or

formulation in that when they left the hands of the manufacturers and/or suppliers, the

foreseeable risks of harm posed by the product could have been reduced or avoided by the

adoption of a reasonable alternative design, including those discussed above, which had

more established safety profiles and a considerably lower risks, or by the provision of

reasonable instructions or warnings.

       34.    Defendants’ Olight flashlight and Nuon batteries, as designed, posed a

substantial and avoidable likelihood of harm and it was feasible to design said products in

a safer manner.

       35.    Defendants’ Olight flashlight and Nuon batteries were defective in design or

formulation in that the dangers associated with their use were unknowable and

unacceptable to the average or ordinary consumer.
                       2:20-cv-02312-CSB-EIL # 1       Page 9 of 19




       36.    Defendants’ Olight flashlight and Nuon batteries failed to comply with state

and federal standards when sold.

       37.    At the time of Caleb Michael Joyner’s death, the Olight flashlight and Nuon

batteries were being used for its advertised and intended purpose, and in the manner

Defendants intended.

       38.    As a foreseeable, direct, and proximate result of the aforementioned wrongful

acts and omissions of Defendants, Plaintiff was caused to suffer from the aforementioned

injuries and damages.

       39.    Due to the aforesaid condition of the Olight flashlight and Nuon batteries

used by Caleb Michael Joyner, Defendants are strictly liable to Plaintiff.

       40.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, Caleb Michael Joyner suffered serious

physical injury, death, and economic loss and harm.

       41.    By reason of the foregoing, Plaintiff demands judgment against each

Defendant, individually, jointly and severally for compensatory damages as well as for

punitive damages, attorneys’ fees and all such other and further relief as the Court deems

proper.

                THIRD CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       1-41. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 41 of the Complaint with the same force and effect as if

more fully set forth herein..

       42.    Defendants were under an ongoing duty to keep abreast of known or

knowable information related to their products and to advise consumers of these risks in a
                      2:20-cv-02312-CSB-EIL # 1         Page 10 of 19




timely manner to ensure the safe use of their product.

       43.    Defendants failed to adequately warn consumers and the public, including

Caleb Michael Joyner, of the following risks associated with the use of their Olight flashlight

and Nuon batteries.

       44.    Defendants’ failure to adequately warn Caleb Michael Joyner of the risks

associated with the Olight flashlight and Nuon batteries prevented Caleb Michael Joyner

from correctly and fully evaluating the risks and benefits of using the Defendants’ devices

and products.

       45.    Had Defendants timely and adequately warned of the risks of the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, such warnings would have

been heeded by Caleb Michael Joyner, in that Caleb Michael Joyner would have changed

the manner in which he used or selected the Olight flashlight and Nuon batteries, including

but not limited to, not using the Olight flashlight and Nuon batteries and/or selecting

alternative and safer products.

       46.    If Caleb Michael Joyner had been adequately warned of the risks of the use

of Olight flashlight and Nuon batteries, as stated herein, he would have chosen an

alternative product, one that did not carry the avoidable risks of explosion and, therefore,

would have avoided the fatal injuries described herein.

       47.    Defendants’ failure to adequately warn about the risk of their Olight flashlight

and Nuon batteries was a substantial and contributing factor in causing Caleb Michael

Joyner injuries.

       48.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, Caleb Michael Joyner suffered serious
                      2:20-cv-02312-CSB-EIL # 1        Page 11 of 19




physical injury, death, and economic loss and harm.

       49.    By reason and foregoing, Plaintiff demands judgment against each

Defendant, individually, jointly and severally for compensatory damages as well as for

punitive damages, attorneys’ fees and all such other and further relief as the Court deems

proper.

              FOURTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                     (BREACH OF EXPRESS WARRANTY)

       1-49. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 49 of the Complaint with the same force and effect as if

more fully set forth herein..

       50.    In the advertising and marketing of the flashlight and battery products, which

was directed to consumers, Defendants warranted that said product or products, were

safe for the use, which had the natural tendency to induce consumers to use the same

consumers to want to use the same.

       51.    The aforesaid warranties were breached by Defendants in that the flashlight

and battery products constituted a serious danger to the user.

       52.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and omissions of Defendants, Plaintiff suffered serious physical injury, death,

and economic loss and harm.

       53.    By reason of the foregoing, Plaintiff demands judgment against each

Defendant, individually, jointly and severally for compensatory damages as well as for

punitive damages, attorneys’ fees and all such other and further as the Court deems

proper.

                FIFTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                      2:20-cv-02312-CSB-EIL # 1        Page 12 of 19




                           BREACH OF IMPLIED WARRANTY

       1-53. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 53 of the Complaint with the same force and effect as if

more fully set forth herein..

       54.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, and sold the foregoing flashlight and battery products.

       55.    At all relevant times, Defendants intended that the flashlight and battery

products be used in the manner that the Plaintiff in fact used it and Defendants impliedly

warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

       56.    Defendants breached various implied warranties with respect to the flashlight

and battery products, including:

              a.     Defendants represented through their labeling, advertising,
                     marketing materials, publications, notice letters, and regulatory
                     submissions that the flashlight and battery products were safe,
                     and withheld and concealed information about the substantial
                     risks of serious injury and/or death associated with using the
                     flashlight and battery products;

              b.     Defendant represented that the flashlight and battery products
                     were as safe and/or safer than other alternative flashlights and
                     batteries, and concealed information, which demonstrated that
                     said products were not safer than alternatives available on the
                     market; and,

              c.     Defendants represented that the flashlight and battery
                     products were more efficacious than other alternative
                     flashlights and batteries, and concealed information regarding
                     the true efficacy of said products.

       57.    In reliance upon Defendants’ implied warranty, Caleb Michael Joyner used

said products as prescribed and in the foreseeable manner normally intended,
                      2:20-cv-02312-CSB-EIL # 1        Page 13 of 19




recommended, promoted, instructed, and marketed by Defendants.

       58.    Defendants breached their implied warranty to Caleb Michael Joyner in that

said flashlight and battery products were not of merchantable quality, safe and fit for their

intended use, or adequately tested.

       59.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, Caleb Michael Joyner suffered serious

physical injury, death, and economic loss and harm.

       60.    By reason of the foregoing, Plaintiff demands judgment against each

Defendant, individually, jointly and severally for compensatory damages as well as for

punitive damages, attorneys’ fees and all such other and further relief as the Court deems

proper.

                SIXTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                      (FRAUDULENT MISREPRESENTATION)

       1-60. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 60 of the Complaint with the same force and effect as if

more fully set forth herein..

       61.    Defendants, having undertaken the design, formulation, testing, manufacture,

marketing, sale, and distribution of flashlight devices and batteries for consumer use, owed

a duty to provide accurate and complete information regarding said devices.

       62.    Prior to Caleb Michael Joyner’s purchase and use of the Olight flashlight

device and Nuon batteries, Defendants fraudulently misrepresented that the use of their

flashlight and battery products were safe and effective.

       63.    Defendants had a duty to provide Caleb Michael Joyner and other consumers

with true and accurate information regarding the Olight flashlight device and Nuon batteries
                       2:20-cv-02312-CSB-EIL # 1       Page 14 of 19




they manufactured, marketed, distributed and sold.

       64.    Defendants made representations and failed to disclose material facts with

the intent to induce consumers, including Caleb Michael Joyner, and the public to act in

reliance by purchasing and using the Olight flashlight device and Nuon batteries sold by

Defendants.

       65.    Caleb Michael Joyner and the public justifiably relied on Defendants’

representations and omissions by purchasing and using the Olight flashlight device and

Nuon batteries.

       66.    Defendants’ representations and omissions regarding use of its Olight

flashlight device and Nuon batteries were a direct and proximate cause of Caleb Michael

Joyner’s injuries.

       67.    As a direct and proximate result of the fraud of Defendants, Caleb Michael

Joyner suffered serious physical injury, death, and economic loss and harm.

       68.    By reason of the foregoing, Plaintiff demands judgment against each

Defendant, individually, jointly and severally for compensatory damages as well as for

punitive damages, attorneys’ fees and all such other and further relief as the Court deems

proper.

              SEVENTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF

(Violation of the Illinois Consumer Fraud and Deceptive Business Practice Act)

       1-68. Plaintiff repeats, reiterates and realleges each and every allegation of

the foregoing paragraphs 1 through 68 of the Complaint with the same force and

effect as if more fully set forth herein.

       69.    At all times relevant, the Illinois Consumer Fraud & Deceptive Practices Act,
                      2:20-cv-02312-CSB-EIL # 1         Page 15 of 19




815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibits “the use of any deception, fraud,

false pretense, false promise, misrepresentation or concealment, suppression or omissions

of any material fact . . . in the conduct or any trade of commerce” and declares such acts or

practices as unlawful.

       70.    By engaging in the conduct described above, the Defendants have violated

the ICFA by, among other things:

              a.     Engaging in unfair or deceptive trade practices as defined in
                     the statute by making false and misleading oral and written
                     statements that had, and have the capacity, tendency, or effect
                     of deceiving or misleading consumers;

              b.     Engaging in unfair or deceptive trade practices as defined in
                     the stature by failing to state material facts, the omission of
                     which deceived or tended to deceive – both the public,
                     generally, and Caleb Michael Joyner, specifically – including,
                     but not limited to, facts relating to the health consequences of
                     the use of the Olight flashlight device and Nuon batteries ; and

              c.     Engaging in unfair or deceptive trade as defined in the statute
                     by promoting the Olight flashlight device and Nuon batteries
                     as safe and effective by knowingly and falsely representing
                     that their Olight flashlight device and Nuon batteries were fit to
                     be used for the purpose for which they were intended, when in
                     fact said devices were defective and dangerous.

       71.    As a direct and proximate result of the Defendants’ conduct in violation of the

ICFA, Caleb Michael Joyner suffered injuries, death, and economic loss. Had Defendants

not engaged in the deceptive conduct described herein, Caleb Michael Joyner would not

have purchased and/or paid for the Olight flashlight device and Nuon batteries that he used

and would not have incurred related medical costs and injury.

       72.    At all material times, the Defendants actually knew of the defective nature of

Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued to

make false and/or misleading promotions, advertising, representations, and statements
                      2:20-cv-02312-CSB-EIL # 1        Page 16 of 19




regarding the Olight flashlight device and Nuon batteries so as to maximize sales and

profits at the expense of public health and safety, and they exhibited such an entire want to

care as to establish that their actions were a result of fraud, actual malice and the

conclusions and deliberate disregard of foreseeable harm to Caleb Michael Joyner, thereby

entitling Plaintiff to punitive damages. At all material time, Defendants used and employed

the above stated unfair and deceptive methods, acts, and practices willfully and knowingly

in violation of the IFCA and that Plaintiff is therefore entitled to damages.

       73.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the Olight flashlight device and Nuon batteries, Caleb Michael Joyner was

injured in and about his body, suffered pain therefrom, incurred medical and released

expenses in the treatment of his injuries, sustained permanent injuries with a reasonable

degree of medical probability, and/or suffered permanent loss of an important bodily

function, suffered permanent impairment of the capacity for the enjoyment of life as a result

of the wrongful acts of Defendants.

       74.    Plaintiff demands judgment against the Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees and all such other

relief as the Court deems proper.

               EIGHTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                          (LOSS OF CONSORTIUM)

       1-74. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 74 of the Complaint with the same force and effect as if

more fully set forth herein..

       75.    LeLyne Edens is the natural mother of Caleb Michael Joyner’s heirs, and as

such, is entitled to the comfort, enjoyment, society and services of Caleb Michael Joyner.
                       2:20-cv-02312-CSB-EIL # 1        Page 17 of 19




       76.     As a direct and proximate result of the foregoing, Plaintiff, LeLyne Edens,

was deprived of the comfort and enjoyment of the services and society of Caleb Michael

Joyner, and has suffered and will continue to suffer economic loss and has otherwise been

emotionally and economically injured.

       77.     That LeLyne Edens’s injuries and damages are permanent and will continue

into the future for her lifetime.

       78.     By reason of the foregoing, Plaintiff demands judgment against each

Defendant, individually, jointly and severally for compensatory damages as well as for

punitive damages, attorneys’ fees and all such other and further relief as the Court deems

proper.

                NINTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                             (PUNITIVE DAMAGES)

       1-78. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 78 of the Complaint with the same force and effect as if

more fully set forth herein.

       79.     At all material times, the Defendants actually knew of the defective nature of

the Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued

to make false and/or misleading promotions, advertising, representations, and statements

regarding the Olight flashlight device and Nuon batteries so as to maximize sales and

profits as the expense of public health and safety, and they exhibited such an entire want

of care as to establish that their actions were a result of fraud, actual malice and the

conscious and deliberate disregard of foreseeable harm Caleb Michael Joyner, thereby

entitling Plaintiff to punitive damages.

       80.     The conduct of Defendants, as set forth herein, above was intentional, willful,
                      2:20-cv-02312-CSB-EIL # 1        Page 18 of 19




wanton, oppressive, malicious, and reckless, evidencing such an entire want of care as to

raise the presumption of a conscious indifference to the consequences in that Defendants

acted only out of self-interest and personal gain. Such conduct evidences a specific intent

to cause harm to Caleb Michael Joyner as provided. Accordingly, punitive damages should

be imposed against Defendants, to punish and deter each Defendant from repeating or

continuing such unlawful conduct.

                                 PRAYER FOR RELIEF

       81.    Awarding compensatory damages against each Defendant in excess of

$75,000.00 to Plaintiff for past and future damages, including, but not limited to, pain and

suffering for fatal injuries sustained by Caleb Michael Joyner, past health care costs,

funeral expenses, according to proof, together with interest and costs as provided by law;

       82.    Awarding compensatory damages to Plaintiff, LeLyne Edens, for past and

future damages for loss of consortium, according to proof;

       83.    Punitive and/or exemplary damages for the malicious, wanton, willful,

oppressive, and reckless acts of the Defendants who demonstrated a reckless indifference

to the rights and safety of the general public and to Caleb Michael Joyner in an amount

sufficient to punish Defendants and deter future similar conduct;

       84.    Awarding Plaintiff’s attorney’s fees;

       85.    Awarding Plaintiff the costs of these proceedings; and

       86.    Such other and further relief as this Court deems just and proper.

              Wherefore, the Plaintiff, Lelyne Edans as Special Administrator of the Estate

of Caleb Michael Joyner, deceased, demands judgment against the Defendants, in a sum

in excess of $75,000.00, attorney fees and litigation costs.
                     2:20-cv-02312-CSB-EIL # 1        Page 19 of 19




                              DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury as to all issues.

                                                 /s/ Robert A. Montgomery
                                                 Robert A. Montgomery
                                                 Attorney for Plaintiff



Robert A. Montgomery
Attorney at Law
161 North Clark Street, Suite 3050
Chicago, Illinois 60601
T: 312-236-7700; F: 312-605-8808
E-Mail: rm@rmontlaw.com
Attorney Code: 1946129
